Citation Nr: 1243996	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep problems.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for a broken left rib.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for body muscle spasms.

6.  Entitlement to service connection for bone pain.

7.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a knee injury.

8.  Entitlement to service connection for a knee injury.

9.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema.

10.  Entitlement to service connection for COPD/emphysema.

11.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for arthritis of the hands, arms, legs, and shoulders.

12.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for water blisters on the hands and feet.

13.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for loose teeth and calcium knots on the inside of the jaw.

14.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for injury to the chest.

15.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for injury to the face with steering wheel fragments.

16.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for status post fusion of the cervical spine at C5-6 with osteoarthritis to the left arm, difficulty swallowing, neck weakness, pain between the shoulder blades, and partial or full loss of use of the left hand and arm with bursitis.

17.  Entitlement to special monthly compensation based upon the need for aid and attendance.

18.  Entitlement to an effective date earlier than December 23, 2007, for the award of a 10 percent rating for a service-connected deviated nasal septum disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1955 to August 1966.  He had additional military reserve service until March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that by correspondence received in February 2012 the Veteran withdrew his appeal for entitlement to increased ratings for lumbar spine, deviated nasal septum, left and right lower extremity radiculopathy, headaches with loss of balance, and bilateral sensorineural hearing loss disabilities.  Although in an August 2012 brief the Veteran's service representative, in essence, questioned whether an October 2004 statement was a motion for reconsideration of a September 2004 Board decision, a review of the statement submitted in October 2004 indicates no more that a reiteration of the previous claims and may not be reasonably construed as a motion for reconsideration.  The additional private medical evidence dated in October 2004 was not before the Board in September 2004 and the Veteran's correspondence is more appropriately addressed as a claim to reopen.

Although claims related to the knee, lungs, joints, chest, skin, teeth, face, and cervical spine were reopened and adjudicated on the merits in the February 2009 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the applicable issues on the title page as whether new and material evidence was received to reopen the claims for service connection.

The Board also notes that additional evidence was added to the Veteran's claims file and Virtual VA electronic record subsequent to the June 2009 statement of the case.  The Veteran's statements of record, including a copy of a VA Form 9 submitted by his service representative in September 2011, clearly indicate his desire to waive agency of original jurisdiction (AOJ) review of his appeal prior to Board consideration.

In correspondence received by VA in March 2009 the Veteran expressed disagreement with the effective date assigned for the award of a 10 percent rating for his service-connected deviated nasal septum.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue is not shown to have been addressed in a statement of the case, it must be remanded for appropriate development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep problems, Parkinson's disease, a broken left rib, fatigue, body muscle spasms, bone pain, knee injuries, and COPD/emphysema and entitlement to special monthly compensation based upon the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A September 2004 Board decision denied entitlement to service connection for the residuals of an injury of the jaw, for the residuals of an injury of the face, for the residuals of dental trauma, for the residuals of an injury of the chest, for the residuals of a cervical spine injury, for the residuals of a knee injury, for blisters of the hands and feet, for arthritis of the hands, arms, legs and shoulders, for lung disease, and for the residuals of exposure to ionizing radiation; the Veteran was notified of the decision but did not appeal.

3.  Evidence added to the record since the September 2004 Board decision as to the knee injury service connection issue does raise a reasonable possibility of substantiating the claim.

4.  Evidence added to the record since the September 2004 Board decision as to the COPD/emphysema service connection issue does raise a reasonable possibility of substantiating the claim.

5.  Evidence added to the record since the September 2004 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for arthritis of the hands, arms, legs, and shoulders.

6.  Evidence added to the record since the September 2004 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for water blisters on the hands and feet.

7.  Evidence added to the record since the September 2004 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for loose teeth and calcium knots on the inside of the jaw.

8.  Evidence added to the record since the September 2004 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for injury to the chest.

9.  Evidence added to the record since the September 2004 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for injury to the face with steering wheel fragments.

10.  Evidence added to the record since the September 2004 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for status post fusion of the cervical spine at C5-6 with osteoarthritis to the left arm, difficulty swallowing, neck weakness, pain between the shoulder blades, and partial or full loss of use of the left hand and arm with bursitis.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for entitlement to service connection for a knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence was received and the claim for entitlement to service connection for COPD/emphysema is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence was not received and the claim for entitlement to service connection for arthritis of the hands, arms, legs, and shoulders may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence was not received and the claim for entitlement to service connection for water blisters on the hands and feet may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  New and material evidence was not received and the claim for entitlement to service connection for loose teeth and calcium knots on the inside of the jaw may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  New and material evidence was not received and the claim for entitlement to service connection for injury to the chest may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

7.  New and material evidence was not received and the claim for entitlement to service connection for injury to the face with steering wheel fragments may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

8.  New and material evidence was not received and the claim for entitlement to service connection for status post fusion of the cervical spine at C5-6 with osteoarthritis to the left arm, difficulty swallowing, neck weakness, pain between the shoulder blades, and partial or full loss of use of the left hand and arm with bursitis may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a September 2008 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The September 2008 VCAA notice letter adequately informed the Veteran of the evidence necessary to reopen his service connection claims.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, post-service Department of Defense treatment records, private treatment records, and the Veteran's statements in support of his claims.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant. 

New and Material Evidence Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a September 2004 Board decision denied entitlement to service connection for the residuals of an injury of the jaw, for the residuals of an injury of the face, for the residuals of dental trauma, for the residuals of an injury of the chest, for the residuals of a cervical spine injury, for the residuals of a knee injury, for blisters of the hands and feet, for arthritis of the hands, arms, legs and shoulders, and for lung disease.  The Board also denied entitlement to service connection for the residuals of exposure to ionizing radiation.  The pertinent evidence then of record was summarized.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  

Subsequent to the Board September 2004 decision the Veteran submitted statements, in essence, requesting that VA consider new evidence in support of his claims.  In a December 2007 statement he asserted that he had COPD as a result of chemical exposure during active service, including benzine and jet fuel, and that he had knee disorders that were aggravated in a fall due to his service-connected headaches with loss of balance disability on October 9, 2007.  He stated that due to a 10 foot fall his knee joints needed to be replaced.  He also reiterated his claims of having sustained more severe injuries in a 1956 motor vehicle accident and of injuries sustained as a result of a fall in 1996.  In statements dated in March 2010 he asserted that he had damage to his joint and muscles and COPD and thermal damage to his entire body as a result of radiation from radar and infrared exposure.

In a March 2006 statement J.M.B., M.D., noted the Veteran was provided a diagnosis of COPD in November 2004.  It was further noted that the approximate cause of the disorder was believed to be secondary to industrial solvents inhaled during military service, including "benzene, Tyroline, Xylene, polyhydrocarbons and jet fuel as well as diesel fuel."  In a December 2007 aid and attendance examination Dr. J.M.B. provided diagnoses including of Parkinson's disease, COPD, polyneuropathy, and degenerative arthritis to the knees and neck without opinions as to etiology.  

Based upon a comprehensive review of the record, the evidence added to the record since the September 2004 Board decision concerning arthritis of the hands, arms, legs, and shoulders, water blisters on the hands and feet, loose teeth and calcium knots on the inside of the jaw, injury to the chest, injury to the face with steering wheel fragments, and status post fusion of the cervical spine at C5-6 with osteoarthritis to the left arm does not raise a reasonable possibility of substantiating the claims.  The evidence obtained is essentially duplicative or cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The prior Board decision addressed the Veteran's claims that he had sustained more severe injuries in a 1956 motor vehicle accident and his claim generally that he had present residuals as a result of radiation exposure.  The Board finds the Veteran's recent statements asserting, in essence, that he had joint, muscle, and thermal damage to his entire body due to radiation exposure in service are cumulative of his prior statements which were previously considered and rejected in the September 2004 decision.  The Court has also held that reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  There is no new and material evidence demonstrating that these disorders were either incurred or aggravated as a result of active service.  Therefore, the claims for entitlement to service connection may not be reopened.

The Board finds, however, that the evidence added to the claim for entitlement to service connection for knee injuries and COPD/emphysema is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence submitted in support of the Veteran's request to reopen these claims includes his statements that he sustained additional knee disabilities as a result of a fall in October 2007 due to a service-connected disability and a March 2006 private medical opinion relating his COPD to chemical exposure during active service.  For the purposes of reopening the claims this evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claims for knee injuries and COPD/emphysema must be reopened.  








	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a knee injury; to this extent only the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for COPD/emphysema; to this extent only the appeal is granted.

New and material evidence was not received to reopen a claim for entitlement to service connection for arthritis of the hands, arms, legs, and shoulders; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for water blisters on the hands and feet; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for loose teeth and calcium knots on the inside of the jaw; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for injury to the chest; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for injury to the face with steering wheel fragments; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for status post fusion of the cervical spine at C5-6 with osteoarthritis to the left arm, difficulty swallowing, neck weakness, pain between the shoulder blades, and partial or full loss of use of the left hand and arm with bursitis; the appeal is denied.



REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining service connection claims.  The Board finds, however, that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In this case, the Veteran contends that he has sleep problems, Parkinson's disease, a broken left rib, fatigue, body muscle spasms, bone pain, knee disorders, and COPD/emphysema as a result of active service.  He further contends that his Parkinson's disease, fatigue, body muscle spasms, bone pain, and COPD/emphysema developed as a result of chemical and/or radiation exposure during active service.  He reported that he had a broken left rib and additional knee disorders as a result of falls due to his service-connected headaches with loss of balance disability.  He asserted he was exposed to various chemicals, including jet fuel, diesel fuel, solvents, benzene, "trichlorthane," hydrazine, pyrethrin, and resmethrin, and that he was exposed to radiation from radar and infrared systems.  Service treatment records also show he was hospitalized in 1956 for a brain concussion sustained in a motor vehicle accident.  Military reserve service treatment records dated in June 1991 included a diagnosis of bronchitis.  

The Board notes that records show the Veteran's duties during active service included radar technician and weapons control systems mechanic and that his statements concerning exposure to jet fuel, diesel fuel, cleaning solvents, and radar and infrared systems are consistent with the circumstances of his service.  Although the March 2006 opinion of Dr. J.M.B. related the Veteran's COPD to industrial solvent fumes in service, no additional rationale was provided for the opinion nor was information provided as to how it had been determined that he was exposed to the specific chemical compounds listed.  The Board also notes that a February 2011 VA mental disorders examination included a diagnosis of anxiety disorder at least partially related to military service because the Veteran reported distressing dreams/recollections of military experiences and sleep problems since service.  Other treatment reports of record include diagnoses of insomnia and fatigue related to a sleep disorder and a September 1996 private treatment report noting injuries sustained in a fall from a ladder.  

As the Veteran's remaining specific service connection claims have not been addressed upon VA examination, medical opinions should be obtained.  The Veteran should also be requested to provide additional information as to the circumstances of his September 1996 and October 9, 2007, falls and to identify any treatment for his knee disorders.  Therefore, the Board finds that additional development is required prior to appellate review.  

It is significant to note that VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board also notes that in correspondence received in March 2009 the Veteran asserted that an earlier effective date was warranted for the award of a 10 percent rating for his service-connected deviated nasal septum.  Therefore, this matter must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should issue a statement of the case as to the issue of entitlement to an effective date earlier than December 23, 2007, for the award of a 10 percent rating for a service-connected deviated nasal septum disability.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  The Veteran should be requested to provide additional information as to the circumstances associated with his fall on October 9, 2007.  He should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his remaining service connection claims.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

3.  The Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a sleep disorder; Parkinson's disease; broken left rib residuals; disorders manifested by fatigue, body muscle spasms, and/or bone pain; knee disorders; or COPD/emphysema, as a result of active service.  The examiner should identify any relevant service or post-service treatment records and address whether Parkinson's disease; disorders manifested by fatigue, body muscle spasms, and/or bone pain; or COPD/emphysema developed as a result of chemical and/or radiation exposure during active service.  The examiner should review the pertinent evidence of record and address the Veteran's claims that he incurred a broken left rib and additional knee disorders as a result of falls due to his service-connected headaches with loss of balance disability. 

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examinations or studies, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


